Citation Nr: 1129020	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-00 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a disability manifested by dizziness and vertigo.  


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from May to October 1990, February 1994 to April 1997, January to April 1999, and December 2003 to March 2005.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO, in part, granted service connection for a "dizziness and vertigo;" an initial 10 percent disability rating was assigned, effective March 29 2005-the date following the Veteran's separation from his final period of active military service.  The Veteran appealed the RO's September 2006 rating action to the Board. 

In a May 2009 statement to the RO, the Veteran, through his authorized representative, withdrew his previous request for a hearing before a Veterans Law Judge at a local RO.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e)(2011).

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A determination has been made that additional substantive development, as outlined in the indented paragraphs below, is necessary with respect to the initial evaluation on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the RO for action, as described below.

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected disability manifested by dizziness and vertigo.  The Veteran maintains that his disability has increased in severity since VA last examined him in August 2006.  He maintains that while he was not able to complete his vertigo examination at that time, he is willing and able to report for another examination.  (See Veteran's handwritten letter, received by the RO in March 2008, and Veteran's representative's June 2009 statement to the RO).  

The Veteran's vertigo has been assigned a 10 percent rating pursuant to Diagnostic Code 6204, the rating code used to evaluate peripheral vestibular disorder.  Under that code, a 10 percent rating is assigned where there is evidence of occasional dizziness.  A maximum 30 percent evaluation is warranted where there is evidence of dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2010). 

If applicable, the Veteran's disability manifested by dizziness and vertigo can also be rated under Diagnostic Code 6205, the rating code used to evaluate Meniere's Disease (endolymphatic hydrops).  Under that code, a minimum 30 percent rating is assigned for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is assigned where there is evidence of  hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is assigned where there is hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2010).

VA last evaluated the Veteran to determine the nature and extent of his disability manifested by dizziness and vertigo in August 2006.  At that time, the Veteran reported that since the 1990's, he had experienced episodes of vertigo without nausea with sudden movement about three (3) times a month.  At that time, an electronystagmogram was suggested of decreased vestibular (labyrinthine) function.  However, the test was unable to be completed because of the Veteran's anxiety.  The examining physician noted that the Veteran did not have symptoms or findings that were suggestive of benign positional vertigo, but that he had some other form of labyrinthine dysfunction.  The examiner indicated that he was unable to provide a definitive diagnosis at that time.  He stated that the Veteran did not exhibit any hearing loss or evidence of auditory-related tinnitus.  (See August 2006 VA ear nose and throat (ENT) examination report). 

An October 2008 VA treatment report reflects that the Veteran had a long history of balance troubles that usually involved him feeling unsteady without vertigo.  At that time, the Veteran denied having any hearing loss or tinnitus and vertigo with any change in position.  A computed tomography scan (CT) of the head with and without contrast was normal.  The impression of the evaluating physician was that the Veteran's symptoms were most likely due to Meniere's syndrome.  
In light of the Veteran recently being diagnosed as having Meniere's syndrome and in order to properly evaluate his service-connected disability manifested by dizziness and vertigo under the above-cited rating criteria, the Board finds that he should be afforded another VA examination in order to determine the nature and current severity of the above-cited service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new evaluation after a two year period between the last VA examination and the Veteran's contention that his disability has increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous"). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule the Veteran for an appropriate VA examination to detail the current severity and all manifestations of his disability manifested by dizziness and vertigo.  A complete history should be obtained from the Veteran.  All indicated tests and studies should be performed and all clinical findings reported in detail.  In particular, the examiner(s) should address whether the Veteran's disability manifested by dizziness and vertigo is a manifestation of Meniere's Disease and whether it is of such severity as to be:
   
a) productive of hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; or
   
b) whether it is productive of hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.
c) whether there is evidence of dizziness and occasional staggering.

A complete rationale should be provided for any conclusions reached.  

2.  Readjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for the service-connected disability manifested by vertigo and dizziness to include application of Diagnostic Code 6205, Meniere's Disease, if warranted.  The RO/AMC's adjudication of the claim of entitlement to an initial disability rating in excess of 10 percent for the above-cited service-connected disability should include consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The purpose of this remand is to assist the Veteran with the substantive development of his initial evaluation claim. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for the scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


